Title: To Benjamin Franklin from Henry Royle et al., [23 November 1781]
From: Royle, Henry
To: Franklin, Benjamin


[November 23, 1781]
We who have hereunto subscribed our Names being persons brought up in the Manchester manufactures, and of which we have skill to manage the same particularly the Callico making and printing, with a particular method of Carding and spinning the Cotton, and being dissatisfied with the present Governors of this Country for reasons too notorious to be mentioned, and of which the Bearer hereof can satisfy you, Do hereby make a tender of our services in the Character of Traders to come and settle in the province of Pensilvania and there establish the sd. Business together with the silk and fustion Business in their fullest perfection, if we can obtain the following Conditions and the Bearer here of adjust the remainder of the Business which we commit to his management.
First That we will transport ourselves from the places of our several and respective abodes to such place as shall be agreed upon for the place of rendezvous between the Bearer and you.
Second That on our arrival at such place of rendizvous we desire to be maintained at the expence of the united states of America, till a good and wholsome Vessel arrives to take us our wives Children and Effects on board to carry us to America, which said Vessel shall be provided fitted with proper and necessary accommodations for ourselves and families Victualed supplied with a sufficient number of seamen a Physician surgeon and every other needful accommodation for such a Voyage at the expense of the united states of America.
Third That such vessel shall take the advantage of the first potent Convoy that sails either from France or Holland for the Continent of America.
Fourth, That on our arrival in America we will be under no restraint controwl or Command whatsoever but have the preveledge of every of the Citizens of the united states of America,
Fifth That provide we take Models of and introduse into the said United states any kind of Engins for manufacturing Cotton Wool sheeps Wool Worsted or silk such as before our arrival there were unknown to the Manufacturers of that Country, that we will have the sole and only preveledge of making using and vending the same for the first seven years, which said Term shall be computed and reckoned from the Erecting of the same unless the Board of trade of some of the provinces will enter into Arbitration Articles and pay such sum to the Inventor or Importer of such Machine or Engine as such Arbitrators shall allow to be just, and from which time the same to be free.
Sixth That on our Arrival in America we will be exempted from military or Marittime duty or any emergency whatsoever either in the state Malitia provincial Troops or Continental Troops.
Seventh That for such preveledges to us to be granted we will establish according to the best of our Skill and judgment the Callico printing and Fustion Business as on the same footing as the same now are carried on in Manchester Boulton &c.
Eighth. That we will on acct. of our passage assist on Board the Vessel in which we embark during the Voyage with the whole of our abilities as landsmen,
Ninth that on matters being adjusted according to those Articles and the good opinion of the Bearer hereof we are assured within ourselves of bringing along with us persons who are no parties hereto and not a few which are the most ingenious weavers in the County of Lancashire besides persons skilled in the making of the Machines and Engins used in the manufactory that the bearer hereof can inform you of.
N.B. We think proper to observe that its not the hope of acquiring Riches, nor being destitute of means wherewith we are able to support ourselves and families, that induces us to emegrate or to desire so to do, But the assurance we have that the Cause you have imbarked in is the Cause of God, knowing that the origin of all Government is in the people and seeing the oppression you laboured under when subject to the British Government and feeling the Chavalier hand of oppression that our Rulers lay upon all the governed, which we do acknowledge to have in part stimulated us to the desire of leaving this Island and becomming useful subjects in a free State governed by Honest Men.
Signed this 23rd. of Novr. 1781 at Hatherlow near Stockport
Henry RoyleThomas HoltJoseph HeathcoteJohn RowbothamJohn Schofield

To his Excellency Benjin. Francklin LL.D. Plenipotentiary from the united states of America at the Court of his most Christian Majesty Louis the 16th. of France, J. Adams Ambassador therefrom at the Court of their Highmightinesses the States of Holland, or any other person resident at either of the sd. Courts who are Authorized from the Congress of the united States of America to transact business on their Acct. at the place of their residence

 
Notation: Henry Royle, Ths. Helt, Joseph Heathcote, John Rowbotham & John Schofield. Manufacturers at Hatherlow near Stockport. 23. Nov. 1781.—
